       Case 2:19-cv-05353-MTL Document 11 Filed 11/15/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Ingram,                                   No. CV-19-05353-PHX-MTL
10                  Plaintiff,                         ORDER
11   v.
12   Bridgecrest Acceptance Corporation,
13                  Defendant.
14
15          Pursuant to the parties’ Stipulation to Dismiss and Arbitrate Claims (“Stipulation”),
16          IT IS ORDERED that the Stipulation (Doc. 10) is GRANTED. Plaintiff’s claims

17   against Defendant Bridgecrest Acceptance Corporation are dismissed and all claims will
18   be submitted to binding arbitration before either the American Arbitration Association or

19   J.A.M.S./Endispute pursuant to the terms of the arbitration agreement attached to the

20   Stipulation as Exhibit 1. Because this Order resolves all claims as to the only Defendant,
21   the Clerk of the Court shall close this case.
22          Dated this 15th day of November, 2019.

23
24
25
26
27
28
